Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment received on 12/3/2020 (hereinafter “amendment”).
A new examiner has been assigned to the prosecution of instant application. His name and contact information is found in the conclusion section below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2020 has been entered.

Claim Status
Claims 1, 2, 6, 8, 10, 12, 14, 15, and 19 have been amended.
Claims 4 and 17 had been canceled.
Claims 1-3, 5-16, and 18-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per claim 1, the claim has been amended to recite, in part, “generating an anonymized blockchain transaction that comprises the transaction amount and an anonymous transaction key in place of sender address of the blockchain wallet; attaching the anonymous transaction certificate to the anonymous blockchain transaction; modifying the anonymized blockchain transaction by substituting an address of a mining pool in a field of a sender's address” (the underlined represents newly added expressions). The applicant alleges in the Amendment on page 6 that “[S]upport for the amendment is provided on paragraphs [0036], [0037], [0038], [0060], [0062], and the like, of the specification as filed”. While the specification show support for “attaching the anonymous transaction certificate to the anonymous blockchain transaction” in [0038] (“The wallet attaches the transaction certificate, which is signed by the privacy CA, to prove that the transaction is from a valid hardware wallet), the specification does not show support for “modifying the anonymized blockchain transaction by substituting an address of a mining pool in a field of a sender's address”. There is no disclosure in which an anonymized 
Furthermore, there is no support in the specification of substituting an address of a mining pool in a field of a sender’s address. One of ordinary skill in the art would appreciate that substituting clearly suggests replacing of content in the field of a sender’s address with the address of the mining pool given the claim construction. One of ordinary skill in the art would also appreciate that since the anonymous blockchain transaction was generated to include the transaction amount and an anonymous transaction key in place of sender address of the blockchain wallet, it is the anonymous transaction key (e.g. content of the field of a sender’s address) is substituted by the address of a mining pool. The examiner has reviewed the Specification, however, was not able find support for such disclosure. 
The other independent claims, claims 8 and 14, also include same deficiencies as noted above for claim 1 as the claims are significantly similar. Hence, claims 8 and 14 are rejected.
The dependent claims are rejected as they depend on the claim(s) above and do not cure the deficiencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claim 1, the claim results in a step of “transmitting the anonymized blockchain transaction to the mining pool”. The claim, however, previously recites “generating an anonymized blockchain transaction that comprises the transaction amount and an anonymous transaction key in place of sender address of the blockchain wallet; attaching the anonymous transaction certificate to the anonymous blockchain transaction; modifying the anonymized blockchain transaction by substituting an address of a mining pool in a field of a sender's address”. Here, the scope of the claim is unclear as one of ordinary skill may interpret the anonymized blockchain transaction that is transmitted to the mining pool is the anonymized blockchain in the generated step. On the other hand, one of ordinary skill may interpret the anonymized blockchain transaction that is transmitted to the mining pool is the modified anonymized blockchain transaction. As such, one of ordinary skill in the art would not be able to ascertain the metes and boundaries of the claim. For the purpose of compact prosecution, the examiner interpret as “transmitting the modified anonymized blockchain transaction to the mining pool”.
The other independent claims, claims 8 and 14, also include same deficiencies as noted above for claim 1 as the claims are significantly similar. Hence, claims 8 and 14 are rejected.
The dependent claims are rejected as they depend on the claim(s) above and do not cure the deficiencies.

Allowable Subject Matter
The claims would be allowable contingent on overcoming of the 112 rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2004049273 discusses anonymizing of payer in electronic payment system, e.g. peer system, and also the dubious issues that may arise from anonymizing of payer.
US 20170083907 discloses anonymizing of sender and recipient by encouraging to create a new address for every transaction thereby increasing privacy for both senders and recipients in Bitcoin transactions. The publication further discloses anonymization utilizing authentication token and cryptography.
US 20200134586 discloses technique of implementing anonymity in building remittance transaction such that sender’s module does not have access to recipient’s virtual identification and the recipient module does not have access to the sender’s virtual identification.
US 20180349894 discloses a settlement service that achieves entity-to-entity payment that is agnostic to any communication protocol and preserves the anonymity of both the entity and the payee from each other where neither has access to any personally identifying information about any other party. The publication further teaches use of certificates.
US 20190173872 discloses a use of certificates assigned to a device in a blockchain transaction while retaining anonymity of parties. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287. The examiner can normally be reached Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN S KIM/Primary Examiner, Art Unit 3685